J-S70003-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

Y.L.P.                                   :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                   Appellee              :
                                         :
            v.                           :
                                         :
R.R.P.                                   :
                                         :
                   Appellant             :        No. 1189 MDA 2017

                 Appeal from the Order Entered June 28, 2017
                In the Court of Common Pleas of Adams County
                      Civil Division at No(s): 2015-S-821


BEFORE: GANTMAN, P.J., SHOGAN, J., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.:                    FILED DECEMBER 04, 2017

     Appellant, R.R.P. (“Father”) appeals from the order entered in the

Adams County Court of Common Pleas, which granted primary custody of

the parties’ children, E.P. and C.P. (“Children”), to Appellee, Y.L.P.

(“Mother”) and granted Mother’s petition for relocation. We affirm.

     In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of the case. Therefore, we have no reason to

restate them.

     Father raises the following issues for review.

         WHETHER THE TRIAL COURT ABUSED ITS DISCRETION
         AND/OR ERRED AS A MATTER OF LAW IN GRANTING
         MOTHER’S REQUEST FOR RELOCATION WHEN FATHER
         ASSERTS SUCH WAS NOT IN THE BEST INTEREST
         OF…CHILDREN AND MOTHER DID NOT MEET AND/OR
         SUSTAIN HER LEGAL BURDEN?

         WHETHER THE TRIAL COURT ABUSED ITS DISCRETION
J-S70003-17


         AND/OR ERRED AS A MATTER OF LAW IN AWARDING
         MOTHER PRIMARY PHYSICAL CUSTODY AS FATHER
         ASSERTS THAT SUCH WAS NOT IN THE BEST INTEREST
         OF…CHILDREN?

(Fathers Brief at 4).

      In reviewing a child custody order:

         [O]ur scope is of the broadest type and our standard is
         abuse of discretion. This Court must accept findings of the
         trial court that are supported by competent evidence of
         record, as our role does not include making independent
         factual determinations. In addition, with regard to issues
         of credibility and weight of the evidence, this Court must
         defer to the trial judge who presided over the proceedings
         and thus viewed the witnesses first hand. However, we
         are not bound by the trial court’s deductions or inferences
         from its factual findings. Ultimately, the test is whether
         the trial court’s conclusions are unreasonable as shown by
         the evidence of record. We may reject the conclusions of
         the trial court only if they involve an error of law, or are
         unreasonable in light of the sustainable findings of the trial
         court.

S.J.S. v. M.J.S., 76 A.3d 541, 547-48 (Pa.Super. 2013) (internal citation

omitted). Additionally,

         [O]ur Legislature adopted a new Child Custody Act (“Act”),
         effective on January 24, 2011. See 23 Pa.C.S.A. §§ 5321–
         5340. The new Act applies to “disputes relating to child
         custody matters” filed after the effective date of the new
         law. 23 Pa.C.S.A. § 5321. In E.D. v. M.P., 33 A.3d 73,
         76 (Pa.Super. 2011), we held that the Act applied to any
         proceeding, including a petition for relocation, initiated by
         a filing made after the effective date of the Act.

Id. With respect to a custody order, Section 5328(a) provides:

         § 5328. Factors to consider when awarding custody

         (a) Factors.—In ordering any form of custody, the court
         shall determine the best interest of the child by

                                     -2-
J-S70003-17


       considering     all  relevant   factors,  giving    weighted
       consideration to those factors which affect the safety of the
       child, including the following:

          (1) Which party is more likely to encourage and
          permit frequent and continuing contact between the
          child and another party.

          (2) The present and past abuse committed by a party
          or member of the party’s household, whether there is a
          continued risk of harm to the child or an abused party
          and which party can better provide adequate physical
          safeguards and supervision of the child.

          (2.1) The information set forth in section 5329.1(a)
          (relating to consideration of child abuse and
          involvement with protective services).

          (3) The parental duties performed by each party on
          behalf of the child.

          (4) The need for stability and continuity in the child’s
          education, family life and community life.

          (5)   The availability of extended family.

          (6)   The child’s sibling relationships.

          (7) The well-reasoned preference of the child, based
          on the child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against
          the other parent, except in cases of domestic violence
          where reasonable safety measures are necessary to
          protect the child from harm.

          (9) Which party is more likely to maintain a loving,
          stable, consistent and nurturing relationship with the
          child adequate for the child’s emotional needs.

          (10) Which party is more likely to attend to the daily
          physical, emotional, developmental, educational and
          special needs of the child.


                                   -3-
J-S70003-17


            (11) The proximity of the residences of the parties.

            (12) Each party’s availability to care for the child or
            ability to make appropriate child-care arrangements.

            (13) The level of conflict between the parties and the
            willingness and ability of the parties to cooperate with
            one another. A party’s effort to protect a child from
            abuse by another party is not evidence of unwillingness
            or inability to cooperate with that party.

            (14) The history of drug or alcohol abuse of a party or
            member of a party’s household.

            (15) The mental and physical condition of a party or
            member of a party’s household.

            (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a). In expressing the reasons for its decision, “there is

no required amount of detail for the trial court’s explanation; all that is

required is that the enumerated factors are considered and that the custody

decision is based on those considerations.” M.J.M. v. M.L.G., 63 A.3d 331,

336 (Pa.Super. 2013), appeal denied, 620 Pa. 710, 68 A.3d 909 (2013). A

court’s explanation of reasons for its decision, which adequately addresses

the relevant custody factors, complies with Section 5323(d). Id.

      The new Act defines “Relocation” as “[a] change in residence of the

child which significantly impairs the ability of a non-relocating party to

exercise custodial rights.”   23 Pa.C.S.A. § 5322(a); C.M.K. v. K.E.M., 45
A.3d 417, 422-25 (Pa.Super. 2012). Section 5337 sets forth the procedures

and factors governing relocation in relevant part as follows:

         § 5337. Relocation

                                     -4-
J-S70003-17



       (a) Applicability.—This section applies to any proposed
       relocation.

       (b)    General rule.—No relocation shall occur unless:

          (1) every individual who has custody rights to the child
          consents to the proposed relocation; or

          (2) the court approves the proposed relocation.

       (c)    Notice.—

          (1) The party proposing the relocation shall notify
          every other individual who has custody rights to the
          child.

          (2) Notice, sent by certified mail, return          receipt
          requested, shall be given no later than:

              (i) the 60th day before the date of the proposed
              relocation; or

              (ii) the tenth day after the date that the individual
              knows of the relocation, if:

                    (A) the individual did not know and could not
                    reasonably have known of the relocation in
                    sufficient time to comply with the 60–day notice;
                    and

                    (B) it is not reasonably possible to delay the
                    date of relocation so as to comply with the 60–
                    day notice.

          (3) Except as provided by section 5336 (relating to
          access to records and information), the following
          information, if available, must be included with the
          notice of the proposed relocation:

              (i)    The address of the intended new residence.

              (ii) The mailing address, if not the same as the
              address of the intended new residence.

                                      -5-
J-S70003-17



              (iii) Names and ages of the individuals in the new
              residence, including individuals who intend to live in
              the new residence.

              (iv) The home telephone number of the intended
              new residence, if available.

              (v)   The name of the new school district and school.

              (vi) The date of the proposed relocation.

              (vii) The reasons for the proposed relocation.

              (viii) A proposal for a revised custody schedule.

              (ix) Any other information which the party proposing
              the relocation deems appropriate.

              (x) A counter-affidavit as provided under subsection
              (d)(1) which can be used to object to the proposed
              relocation and the modification of a custody order.

              (xi) A warning to the nonrelocating party that if the
              nonrelocating party does not file with the court an
              objection to the proposed relocation within 30 days
              after receipt of the notice, that party shall be
              foreclosed from objecting to the relocation.

          (4) If any of the information set forth in paragraph (3)
          is not known when the notice is sent but is later made
          known to the party proposing the relocation, then that
          party shall promptly inform every individual who
          received notice under this subsection.

       (d)    Objection to proposed relocation.—

          (1) A party entitled to receive notice may file with the
          court an objection to the proposed relocation and seek
          a temporary or permanent order to prevent the
          relocation.  The nonrelocating party shall have the
          opportunity to indicate whether he objects to relocation
          or not and whether he objects to modification of the
          custody order or not. If the party objects to either

                                    -6-
J-S70003-17


          relocation or modification of the custody order, a
          hearing shall be held as provided in subsection (g)(1).
          The objection shall be made by completing and
          returning to the court a counter-affidavit, which shall be
          verified subject to penalties under 18 Pa.C.S. § 4904
          (relating to unsworn falsification to authorities), in
          substantially the following form…

                                 *     *   *

       (h) Relocation factors.—In determining whether to
       grant a proposed relocation, the court shall consider the
       following factors, giving weighted consideration to those
       factors which affect the safety of the child:

          (1) The nature, quality, extent of involvement and
          duration of the child’s relationship with the party
          proposing to relocate and with the nonrelocating
          party, siblings and other significant persons in the
          child’s life.

          (2) The age, developmental stage, needs of the
          child and the likely impact the relocation will have on
          the child’s physical, educational and emotional
          development, taking into consideration any special
          needs of the child.

          (3) The feasibility of preserving the relationship
          between the nonrelocating party and the child
          through suitable custody arrangements, considering
          the logistics and financial circumstances of the
          parties.

          (4) The child’s preference, taking into consideration
          the age and maturity of the child.

          (5) Whether there is an established pattern of
          conduct of either party to promote or thwart the
          relationship of the child and the other party.

          (6) Whether the relocation will enhance the general
          quality of life for the party seeking the relocation,
          including, but not limited to, financial or emotional
          benefit or educational opportunity.

                                     -7-
J-S70003-17



            (7) Whether the relocation will enhance the general
            quality of life for the child, including, but not limited
            to, financial or emotional benefit or educational
            opportunity.

            (8) The reasons and motivation of each party for
            seeking or opposing the relocation.

            (9) The present and past abuse committed by a
            party or member of the party’s household and
            whether there is a continued risk of harm to the child
            or an abused party.

            (10) Any other factor affecting the best interest of
            the child.

23 Pa.C.S.A. § 5337(a)–(d) (h). Moreover,

         [T]he party proposing relocation…bears the burden of
         proving relocation will serve the children’s best interests.
         See 23 Pa.C.S.A. § 5337(i). Each party, however, has the
         burden of establishing “the integrity of that party’s motives
         in either seeking the relocation or seeking to prevent the
         relocation.” 23 Pa.C.S.A. 5337(i)(2).

S.J.S., supra at 551. In all of these proceedings:

         [O]n issues of credibility and weight of the evidence, we
         defer to the findings of the trial [court] who has had the
         opportunity to observe the proceedings and demeanor of
         the witnesses.

            The parties cannot dictate the amount of weight the
            trial court places on evidence.         Rather, the
            paramount concern of the trial court is the best
            interest of the child.     Appellate interference is
            unwarranted if the trial court’s consideration of the
            best interest of the child was careful and thorough,
            and we are unable to find any abuse of discretion.

R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa.Super. 2009) (internal

citations omitted).

                                      -8-
J-S70003-17


      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Christina M.

Simpson, we conclude Father’s issues merit no relief.            The trial court

comprehensively     discusses   and   properly   disposes   of   the   questions

presented. (See Trial Court Opinion, filed August 25, 2017, at 6-8 and

attached Memorandum, filed July 3, 2017, at 1-6). (examining each relevant

factor under applicable statutes, concluding court’s custody and relocation

decisions are in Children’s best interest). The record supports the court’s

decision; therefore, we see no reason to disturb it. Accordingly, we affirm

based on the trial court opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/4/2017




                                      -9-
             IN THE COURT OF COMMON PLEAS OF ADAMS COUNTY,
                                         PENNSYLVANIA
                                             CIVIL

Y.L.P.                                                       15-S-821
         Plaintiff,
vs.                                                          ACTION IN CUSTODY

R.R.P.
         Defendant.

                           Opinion Pursuant to Pa. R.A.P. 1925(01

         Appellant R.R.P. (hereinafter "Father") appeals from this Court's Order of June
                                                                                  resides
28, 2017 granting Y.L.P.'s (hereinafter "Mother") Petition for Relocation. Father

in Cumberland County, Pennsylvania and Mother currently resides in Adams County,

Pennsylvania. Mother filed her Notice of Proposed Relocation to Netcong, New Jersey on

April 25, 2017. Father filed his Counter -Affidavit opposing the relocation on May 19,

2017. Father subsequently filed a Petition for Modification of Custody requesting

primary physical custody of the children. Both parents sought to modify this Court's

 Order dated October 13, 2015 as modified by Order dated January 21, 2016. This matter

 involves the parties' children, E.P. (10 years old at time of trial) and C.P. (8 years old at

 time of trial). The parents were married on October 31, 2006 and divorced on June 28,

 2016. Prior to the undersigned granting Mother's Petition, the parents enjoyed a schedule

 of equal time with their children on a week on/week off schedule with exchanges

 occurring on Mondays. The parties have been sharing equal time with their children

 since shortly after their separation in May 2014.

          A pre-trial conference was held on June 12, 2017, at which time the parties were
                                                                                    of
 instructed to file Criminal History/Abuse Verifications for themselves and members

                                                                                without review of the
   This Opinion was written based upon the undersigned's notes of testimony and
  official transcript.
                                                      1




                                                                                             SCANNED
their respective households as required by Pa. R.C.P. 1915.3-2 and 23 Pa. C.S. §5329. An

in camera interview of the Children was conducted prior to trial on June 16, 2017. An

expedited trial was conducted on June 16, 2017. By Order dated June 28, 2017, the

undersigned granted Mother's Petition for Relocation and outlined the reasoning therefor

in a written memorandum filed contemporaneously with the Order of Court. Mother's

proposal to relocate to Netcong, New Jersey with the children would substantially impair

Father's custodial time, thus the undersigned was required to consider the relocation

factors pursuant to 23 Pa. C.S. §5337(h), in addition to the best interest factors pursuant

to 23 Pa. C.S. §5328 (a). For the reasons set forth below, the undersigned respectfully

requests the Order of June 28, 2017 be affirmed.

         "With any custody case, the paramount concern is the best interests of the child."

J.R.M.   v.   J.E.A., 33 A.3d 647, 650 (Pa. Super. 2011). The trial court is required to

consider "the statutory child custody factors, as well as the statutory relocation factors,

when fashioning child custody award, in proceeding to modify child custody and allow [a

parent] to relocate with the children..."A.V.     v.   ST.,   87 A.3d 818, 820 (Pa. Super.

2014)(citations omitted). "All of the factors listed in section 5328(a) are required to be

considered by the trial court when entering a custody order." J.R.M.         v.   AEA.,   33 A.3d
647, 652 (Pa.Super.2011) (emphasis in original). The Pennsylvania Custody Act

mandates the following rubric for analysis by the trial court:

         (a) Factors. --In ordering any form of custody, the court shall determine the best
         interest of the child by considering all relevant factors, giving weighted
         consideration to those factors which affect the safety of the child, including the
         following:
         (1) Which party is more likely to encourage and permit frequent and continuing
         contact between the child and another party.
         (2) The present and past abuse committed by a party or member of the party's
         household, whether there is a continued risk of harm to the child or an abused

                                                 2
        party and which party can better provide adequate physical safeguards and
        supervision of the child.
        (2.1) The information set forth in section 5329.1(a) (relating to consideration of
        child abuse and involvement with protective services).
        (3) The parental duties performed by each party on behalf of the child.
        (4) The need for stability and continuity in the child's education, family life and
        community life.
        (5) The availability of extended family.
        (6) The child's sibling relationships.
        (7) The well -reasoned preference of the child, based on the child's maturity and
       judgment.
        (8) The attempts of a parent to turn the child against the other parent, except in
        cases of domestic violence where reasonable safety measures are necessary to
       protect the child from harm.
       (9) Which party is more likely to maintain a loving, stable, consistent and
       nurturing relationship with the child adequate for the child's emotional needs.
       (10) Which party is more likely to attend to the daily physical, emotional,
       developmental, educational and special needs of the child.
       (11) The proximity of the residences of the parties.
       (12) Each party's availability to care for the child or ability to make appropriate
       child-care arrangements.
       (13) The level of conflict between the parties and the willingness and ability of
       the parties to cooperate with one another. A party's effort to protect a child from
       abuse by another party is not evidence of unwillingness or inability to cooperate
       with that party.
       (14) The history of drug or alcohol abuse of a party or member of a party's
       household.
       (15) The mental and physical condition of a party or member of a party's
       household.
       (16) Any other relevant factor.


23 Pa. C.S.A. §5328(a). It is within the trial court's purview as the finder of fact to

determine which enumerated best interest factors are most salient and critical in each

particular child custody case.     M.J.M.   v.   M.L.G., 63 A.3d 331, 339 (Pa.Super.2013),

appeal denied, 620 Pa. 710, 68 A.3d 909 (2013). The policy of this Commonwealth is

that, where possible, siblings should be raised together absent "compelling reasons" to do

otherwise. L.F.F.   v.   P.R.F., 828 A.2d 1148, 1152 (Pa. Super. 2003)(citations omitted).




                                                   3
        The party proposing the relocation has the burden of establishing that the

relocation will serve the best interest of the child as shown under the factors set forth in

subsection (h). 23 Pa. C.S.A. §5337 (i)(1). Each party has the burden of establishing the

integrity of that party's motives in either seeking the relocation or seeking to prevent the

relocation. 23 Pa. C.S.A. §5337 (i)(2).    23 Pa. C.S.A.   §   5337(h) requires trial courts to

consider all relocation factors and clearly state so in the record. E.D., supra at 81. Those

factors include the following:

        (h) Relocation factors. --In determining whether to grant a proposed relocation, the
        court shall consider the following factors, giving weighted consideration to those
        factors which affect the safety of the child:
        (1) The nature, quality, extent of involvement and duration of the child's
        relationship with the party proposing to relocate and with the nonrelocating party,
        siblings and other significant persons in the child's life.
        (2) The age, developmental stage, needs of the child and the likely impact the
        relocation will have on the child's physical, educational and emotional
        development, taking into consideration any special needs of the child.
        (3) The feasibility of preserving the relationship between the nonrelocating party
        and the child through suitable custody arrangements, considering the logistics and
        financial circumstances of the parties.
        (4) The child's preference, taking into consideration the age and maturity of the
        child.
        (5) Whether there is an established pattern of conduct of either party to promote
        or thwart the relationship of the child and the other party.
        (6) Whether the relocation will enhance the general quality of life for the party
        seeking the relocation, including, but not limited to, financial or emotional benefit
        or educational opportunity.
        (7) Whether the relocation will enhance the general quality of life for the child,
        including, but not limited to, financial or emotional benefit or educational
        opportunity.
        (8) The reasons and motivation of each party for seeking or opposing the
        relocation.
        (9) The present and past abuse committed by a party or member of the party's
        household and whether there is a continued risk of harm to the child or an abused
        party.
        (10) Any other factor affecting the best interest of the child.

23 Pa. C.S.A. §5337 (h).




                                               4
        Section 5323(d) provides that a trial court "shall delineate the reasons for its

decision on the record in open court or in a written opinion or order." 23 Pa.C.S.A.     §


5323(d). Additionally, "section 5323(d) requires the trial court to set forth its mandatory

assessment of the sixteen [Section 5328 custody] factors prior to the deadline by which a

litigant must file a notice of appeal." C.B.   v.   J.B., 65 A.3d 946, 955 (Pa.Super.2013),

appeal denied, 620 Pa. 727, 70 A.3d 808 (2013). Section 5323(d) applies to cases

involving custody and relocation. A.M.S.       v.   M.R.C., 70 A.3d 830, 835 (Pa.Super.2013).

In expressing the reasons for its decision, "there is no required amount of detail for the

trial court's explanation; all that is required is that the enumerated factors are considered

and that the custody decision is based on those considerations." M.J.M., supra at 336. A

court's explanation of reasons for its decision, which adequately addresses the relevant

factors, complies with Section 5323(d). Id.

        Father raises two issues in his Concise Statement of Matters Complained of on

Appeal. Father's first issue concerns whether the trial court abused its discretion and/or

erred as a matter of law in granting Mother's request for relocation when Father asserts

such was not in the best interest of the children and Mother did not meet and/or sustain

her legal burden. Secondly, Father questions whether the trial court abused its discretion

and/or erred as a matter of law in awarding Mother primary physical custody of the

children as Father asserts that such was not in the best interest of the children. Both of

these issues are addressed in the undersigned's written memorandum containing a

detailed analysis of the aforementioned statutory factors, to which the undersigned defers

for additional explanation.




                                                    5
       Mother filed her Notice of Relocation because she desired to move to Netcong,

New Jersey to live with her significant other, S.C., with whom she has one child and is

expecting another. Their relationship began as a long-distance romance in 2015. S.C.

works for his family's business in New Jersey. If S.C. moved to Pennsylvania to live

with Mother, he would not be able to maintain that employment. S.C. has two children

from a prior relationship. Those children reside in New Jersey and S.C. has partial

physical custody of them every weekend. Mother currently resides in Fairfield, Adams

County, with her mother and stepfather. She is a stay-at-home parent and intends to

remain so when she moves to New Jersey. S.C. supports her being a stay-at-home parent

and believes he can support the family on his income alone.

        The children currently attend public school in Fairfield School District in Adams

County. Father resides in Mechanicsburg, Cumberland County with his significant other.

Father works outside the home and his significant other is attempting to re-enter the

workforce after taking care of her mother during an extended illness. Father or his

significant other drive the children to school in Fairfield during his weeks of custodial

time, one hour driving time each way.

        This is a case where a number of factors favor both parents. If Mother did not

 wish to relocate, the equally shared schedule would continue to work well and the

 undersigned would not have modified it. Both are hard-working and loving parents who

 want what is best for their children and wish to maintain a meaningful relationship with

 them. The undersigned considered the best interest factors delineated in 23 Pa. C.S.A.

 §5235 in the context of Mother's relocation request and Father's request for primary

 custody regardless of whether Mother would or would not be permitted to relocate.


                                               6
Factors   1, 3, 7, 9,   and 10 favored both parents. Factors 2, 2.1,   8, 14, 15, 16   were not

applicable. Factor 4 favors both parents if Mother does not relocate. If Mother relocates,

then family life favors both parents and community life favors Father. Relocation

benefits Mother in that she can stabilize her nuclear family unit with S.C. and their

children. Father's life with his significant other is stable, though she is less engaged with

the children than Mother's significant other. The parents stipulated that the Netcong and

Mechanicsburg School Districts are acceptable. The children currently attend school in

Fairfield School District, where Mother resides, so they would have to change schools if

they relocate with Mother or if Father was granted primary physical custody. Factor               5


favored both parents if Mother does not relocate and favors Father if Mother relocates.

Factor 6 heavily favors Mother because of the children's half-sibling, L.C. who resides in

Mother's household, with whom the children are bonded. Mother is expecting another

child in October and the children are excited about their new sibling. The children have

no siblings in Father's home. Factor 12 also favors Mother because she is a stay-at-home

parent and thus more available.

          Factor   11   does not favor Mother's request to relocate, as the parents will now

reside 150 miles from each other with a travel time of approximately 2 hours, 45 minutes,

making the current shared physical custody arrangement impossible. Currently, the

parents reside 40 miles away from each other. If Mother does not relocate, this factor is

 neutral, as the current equally shared time arrangement is working and can be maintained.

 Factor 13 favors neither parent due to their conflict, although there is some evidence that

 they are capable of being cordial with one another.




                                                   7
       With respect to the relocation factors pursuant to 23 Pa. C.S. §5337 (h), the
                                                                                       and 10
undersigned found that factors 1, 2, 3, 4 and 8 favored both parents. Factors 5,   9


were not applicable. Factor 6 favored Mother, as the relocation would enhance her

quality of life. Factor 7 was found to favor Father because, other than the children being

with their siblings more often, Mother did not prove that the quality of life for the

children would be better if they moved to Netcong.

        In approving Mother's request to relocate with the children, the undersigned

                                                                                        more
found that it is in the children's best interest to relocate with Mother, as she is the

available parent, her motive to move is to solidify her family unit, and the arrangement

would allow the children to maintain relationships with their siblings. In crafting a

schedule, it is in the children's best interests to spend significant time with Father. Thus,

the undersigned gave Father alternating weekends during the children's school year, with

extended weekends when the children have off from school, and the bulk of the time in

the summer and a block of time during the children's Christmas holiday break from

 school. Exchanges will take place at a mid-point between the parents' residences.

        For all of the abovementioned reasons, the undersigned respectfully requests that

 the Order of June 28, 2017 be affirmed.



                                                 BY THE COURT,




                                                 Christina M. Simpson, J.


 Date: August 25, 2017


                                                8
                                                                                      Circulated   OA    PM




      IN THE COURT OF COMMON PLEAS OF ADAMS COUNTY, PENNSYLVANIA
  3                                                CIVIL

  4                                                                    15-S-821

  5   VS.

  6

  7
                      Analysis and Discussion of the Statutory Factors
  8

  9
                                            Procedural History

10           This matter concerns Mother's request to relocate with the Children from Fairfield,
      Pennsylvania to Netcong, New Jersey. Mother filed her Notice of Proposed Relocation on
11
      April 25, 2017. Father filed his Counter-Affidavit opposing the relocation on May 19, 2017.
12
      Father subsequently filed Petition for Modification of Custody requesting primary physical
13 custody of the children. Both parents are seeking to modify this Court's Order dated
14 October     13, 2015 as modified by Order dated January 21, 2016. This matter involves the

15 parties' children, E.P. (currently      10 years old) and C.P. (currently 8 years old). The parents

      were married on October 31, 2006 and divorced on June 28, 2016. Currently, the parents enjoy
16
      equal time with their children on a week on/week off schedule with exchanges occurring on
17
      Mondays. A trial to consider all claims was held on June 16, 2017.
18
19                                         Best Interest Factors
20
21           In ordering any form ofcustody, the Court shall determine the best interest of the
      Children by considering all relevantfactors, giving weighted consideration to those factors
22
      which affect the safety of the Children, pursuant to 23 Pa. C.S. §5328 (a).
23
24           With respect to Factor   1,   which party is more likely to encourage and permit frequent
25 and continuing contact between the Children and another party, the Court finds this factor to
      favor both parents, as both have made accommodations for each other on occasion. Both


                 7    PH
                                                      1
 1
     parents complain that the other parent does not accommodate them enough. However, they
 2
     currently enjoy equal time with the Children.
 3           Factor 2, regarding the past and present abuse committed by a party or member of
 4 party's household, whether there is a continued risk of harm to the Children or an abused party

 5 and which party can provide adequate physical safeguards and supervision of the Children,
                                                                                             the
   parties stipulated that this factor is not applicable.
             Factor 2.1, the information set forth in Section 5329.1 (a) relating to consideration of
 7
     child abuse and involvement with protective services, the parties stipulated that this factor is not
 8   applicable.
 9           Factor 3, the parental duties performed by each party on behalf of the Children, favors

10 both parents. Currently, the parents enjoy equal time with the Children on a week on/week off
     basis and both perform parental duties, including helping with homework, taking to health and
11
     wellness appointments, etc.
12
             Factor 4, the need for stability and continuity in the Children's education, family life and
13 community life favors both parents if Mother does not relocate. If Mother relocates, Father is
14 favored with respect to community life. Family life favors both parents if Mother relocates, as
15 her goal is to stabilize her current family unit with her significant other and their children.
     Father's family life with his significant other is stable. With respect to education, the parents
16
     stipulated that both Netcong and Mechanicsburg public schools are appropriate for the Children.
17
             Factor 5, the availability of extended family, favors Father   if Mother relocates. Mother
18 has no extended family in Netcong, New Jersey, other than her significant other and his family,
19 who the Children are still getting to know. Father has extended family in the Mechanicsburg
20   area. If Mother does not relocate, this factor favors both parents.
             Factor 6, the Children's sibling relationships, strongly favors Mother. The children have
21
     a half-sibling (Leo) in   Mother's home and Mother is expecting another child due in October.
22
     Mother's significant other, S.C., is the Father of both of those children.
23           Factor 7, the well -reasoned preference of the Children, favors both parents. The
24 Children report positive experiences with both parents     and their significant others. They like

25 going to Netcong     to visit Mother's significant other. He does fun things with them and they




                                                    2
 1
     play with his children, who are   5   and 7 years old. Father does fun things with them too. E,P.
 2
     observed that the week on/week off schedule is harder during the school year because of travel.
 3          Factor 8, the attempts of a parent to turn the Children against the other parent, except in
 4 cases of domestic violence where reasonable safety measures are necessary to protect the
 5   Children from harm, the Court finds no evidence of a parent engaging in a concerted effort to
     do this, although the children observed that Mother discusses custodial issues with them,
 6
     whereas Father does not. This is concerning, as including Children in these types of adult
 7
     conversations may inadvertently put pressure on them and makes them uncomfortable.
 8           Factor 9, which party is more likely to maintain a loving, stable, consistent and
 9 nurturing relationship with the Children adequate for the Children's emotional needs, favors

10 both parents.
             Factor 10, which party is more likely to attend to the daily physical, emotional,
11
     developmental, educational and special needs of the Children, favors both parents.
12
             Factor 11, the proximity of the residences of the parties, currently the parents reside 40
13 miles from each other with an approximate travel time of 45 minutes. If Mother relocates with
14 the children, the parties   will reside approximately 150 mile from one another with a travel time
 5   of roughly two hours, forty-five minutes, making an equally shared arrangement impossible.
     For that reason, relocation is not favored with respect to this factor. If relocation is not granted,
16
     this factor is neutral.
17
             Factor 12, each party's availability to care for the Children or ability to make
18 appropriate child-care arrangements, strongly favors Mother as she is a stay-at-home parent and
19   is more available than Father, who is gainfully employed outside the home.

             Factor 13, the level of conflict between the parties and the willingness and ability of the
20
     parties to cooperate with one another, favors neither parent. During the in camera interview,
21
     E.P. observed that the parents do not get along well. It is clear that there is a level of animosity
22
     between them, although some of the text messages demonstrate a cordial relationship.
23           Factor 14, the history of drug or alcohol abuse of a party or member of a party's
24 household,     is not an issue per stipulation.

25
             Factor 15, the mental and physical condition of a party or member of a party's
     household, is not an issue per stipulation.



                                                      3
            Factor 16, any other relevant factors: None.
 2

 3                                        Relocation Factors
 4

 5          In determining whether to grant a proposed relocation, the court shall consider the
     following factors, giving weighted consideration to those factors which affect the safety ofthe
 6
     Child. 23 Pa. C.S.A. §5337.
 7

 8
             The nature, quality, extent of involvement and duration of the Children's relationship
 9           with the party proposing to relocate and with the non-relocating party, siblings and other

10           significant persons in the child's life, favors both parents. The Children are bonded with
             their younger brother Leo and Mother is expecting another child in a few months. The
11
             Children have excellent relationships with both of their parents and current share equal
12
             time with them. Father's time will be substantially impacted by Mother's relocation.
13           The age, developmental stage, needs of the Children and the likely impact the relocation
14           will have on the Children's physical, educational and emotional development, taking into
15           consideration any special needs of the Children. No special needs were cited. The
             Children are 10 and   8   years of age. There was little testimony regarding this factor. The
16
             parents stipulated that the public schools in Netcong and Mechanicsburg are appropriate
17
             for the Children. The factor is neutral.
18           The feasibility of preserving the relationship between the non -relocating party and the
19           Children through suitable custody arrangements, considering the logistics and financial

20           circumstances of the parties.     If relocation is granted,   it is impossible to maintain an

             equally shared physical custody schedule. Both parents have proposed appropriate
21
             proposals to maximize the Children's time with the non -relocating parent. While an
22
             equal physical custody schedule is impossible to maintain         if Mother relocates, Father's
23           relationship with the Children can be maintained and preserved through ample regularly
24           scheduled custodial time. Likewise, if Father's petition for modification is granted and
25           Mother moves to New Jersey without the children, her relationship with the children can
             be preserved in a similar way. This factor favors both parents' requests.



                                                      4
     4    The Children's preference, taking into consideration the age and maturity of the
 3        Children.      See best interest factor 7.

 4   5.   Whether there is an established pattern of conduct of either party to promote or thwart

 5        the relationship of the Child and the other party. There was no evidence of this
          occurring.
 6
     6.   Whether the relocation will enhance the general quality of life for the party seeking the
 7
          relocation, including, but not limited to, financial or emotional benefit or educational
 8        opportunity. This factor favors Mother's relocation because she will be able to solidi&
 9        her family unit with her current significant other and their children. Her significant othe

10        has a stable job with a family -owned company. He has other children in the New Jersey
          area, who stay with him on alternating weekends.      Mother's significant other earns
11
          approximately $50,000 per year. Mother will be a stay at home parent. Both Mother
12
          and her significant other testified that they can support the family with one income.
13   7.   Whether the relocation will enhance the general quality of life for the Children,
14        including, but not limited to, financial or emotional benefit or educational opportunity.

15        The parents stipulated that the public school systems in Mechanicsburg and Netcong are
          suitable for the children. It is noted that the Children currently attend Fairfield School
16
          District in Adams County, where Mother currently resides, so they will have to change
17
          schools regardless of which parent has primary custody. There is no evidence that the
18        quality of life for the Children will be enhanced by the relocation, thus factor mitigates
19        against Mother's request.
     8.   The reasons and motivation of each party for seeking or opposing the relocation. The
20
          parents stipulated that Mother is seeking relocation to reside with her significant other,
21
          who is the father to both her youngest and unborn children, to provide a family unit and
22        stability for the Children. Father is opposing the relocation to preserve the relationship
23        he and the Children benefit from and to better provide stability for the children. Both
24        parents have good motives for their respective positions on this issue, thus this factor

25        favors both.
     9    The present and past abuse committed by a party or member of the party's household



                                                       5
            and whether there is a continued risk of harm to the Children or an abused party. This is
 2
            not an issue per stipulation of the parents.
 3   10.    Any other factor affecting the best interest of the Children: None.
 4          In summary, after considering all of the above factors, many of which favor both

 5   parents, this Court finds that the best interest of the Children will be served by granting
   Mother's proposed relocation, as she is the more available parent and the Children have a
 6
   sibling in her home with whom they are bonded. A schedule of significant partial physical
 7
     custody shall be provided for Father, including most of the summer months, alternating
 8   weekends during the school year and extended weekends.
 9           An Order of Court has been entered accordingly.

10
                                                    BY THE COURT,
11
12 Date: June 30, 2017                             67i/l/f
                                                    CHRISTINA M. SIMPSON
                                                                              ,



                                                                                      )
13
                                                    Judge
14
15 Yvonne L. Patton, self-represented, 3334 Bullfrog Road, Fairfield, PA          17320
     Alexis K. Sipe, Esquire, 50 East Market Street, Hellam, PA 17406
16
17
18
19
20
21
22
23
24
25



                                                    6